Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 16, 2007 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA HOLDINGS ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 61-1533071 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) incorporation or organization) Classification Code Number) 33 Riverside Avenue, 5 th Floor Westport, CT 06880 (203) 226-6288 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Paul K. Kelly,
